Opinion by
Mr. Chief Justice McBride.
1. Granting or overruling a motion for a continuance is a matter in the sound discretion of the court, and will not be reviewed except for an abuse of such discretion. There was no abuse of it in this case. The issues were simple, and Mr. Manning, a local attorney of repute, was amply competent to try the case. The president and secretary of the defendant were not present on the 14th or 15th, and, if their attendance was at all necessary or desirable, it seems evident that they could have been there on the 17th. The case had been a long time at issue, the defendant having *551already secured one continuance, and the court did not err in refusing to delay it further.
2. Objections are made to the rulings of the court in admitting certain testimony offered by plaintiff, but, taking into consideration all the testimony offered, we are satisfied that the jury could not have rendered a different verdict in any event; and, under the provisions of Article VII of Section 3 of our Constitution, as amended November 8,1910 (see Laws 1911, p. 7), the judgment should be affirmed.
3. The most serious objection urged by defendant’s counsel was the refusal of the court to direct a non-suit on account of the alleged illegality of the contract. It appears from the testimony that the defendant, which is engaged in contracting for street improvements, paving and matters of that nature, was desirous of obtaining contracts for such work in the cities of Klamath Palls and Medford, and that it employed the plaintiff as its agent to work up and secure such contracts. In doing this he testified that he spent some money, amounting to over $200, purchasing theater tickets, paying for liquor, and otherwise entertaining councilmen, for which sum he afterward demanded reimbursement from defendant, but did not include it in the complaint in this action. Now, if the testimony shows that the defendant, when it hired plaintiff, contemplated or intended that he should expend money for such purposes, the contract of hiring was illegal and void, and, irrespective of the condition of the pleadings, it would have been the duty of the court so to declare it and dismiss the case: Oscanyan v. Winchester Repeating Arms Co., 103 U. S. 261 (26 L. Ed. 539).
4. It remains, therefore, to be deduced from the evidence whether such expenditures were contemplated by the defendant when the contract was made. The tes*552timony on that subject appears in the bill of exceptions in the following language used by plaintiff:
“Q. 14. A letter was introduced by the counsel for the defendant, showing that you made a demand on them for the payment of $300. I think it was in June, 1911, probably. Why was not that $300, or all of it, included in the complaint that was finally filed against the Eansome-Crummey Company?
“A. I submitted that to you, to my attorney, Mr. Stone, and Mr. Stone advised me that he would not put that in the complaint from the fact that the money was expended in entertaining the councilmen at Med-ford, such as perhaps theater tickets and saloon bills, and also the money expended in the same way in Klamath Palls, and Mr. Stone refused to put it on the complaint, and for that reason I made a demand on them; otherwise I would have to stand for it myself, because that money was paid out of my own pocket, or from my personal account.
“Q. 15. Was all that money expended in that way?
“A. All but $86.70. We scratched that out, and $86.70 is the balance over and above the expense account that we allege in our complaint.
“Q. 16. What did they tell you with reference to this expense question when you were employed by them, and came up here to do the work, if anything?
“A. Mr. Crummey told me that any money that 1 spent would be returned to me.
“Q. 17. Did they tell you to expend it in that manner?
“A. They did. They told me to expend it in promotion work, that is the understanding, and spend as I see fit to use it. # #
“Q. You admit that you went down in your pocket and used funds for the purpose of entertaining councilmen, buying theater tickets for them, saloon bills, etc., in endeavoring to get contracts, do you?
“A. I will say that I spent it in entertaining; yes, sir.
“Q. You did that yourself?
“A. I did that myself. * *
*553“Q. 1. Ton said yon were hired by the company for the purpose of obtaining contracts, and such as that, while you were in their employ?
“ A. That was my understanding.
“Q. 12. And were you to use expense money for that purpose ?
“A. For that purpose; yes, sir.
“Q. 13. And you expended this $300, that you testified to for the purpose of entertaining officials?
“A. I did not say public officials altogether; do not understand me that way.”
Taking this testimony as a whole, it indicates that plaintiff was hired to work up and obtain certain contracts for the plaintiff, but there is nothing in the language quoted which shows that defendant ever authorized him to expend money for the illegal purpose of treating councilmen. The presumption that a person is innocent of a crime or wrong applies as well in civil as in criminal matters; and, in the absence of evidence that such expenditures were contemplated by the parties when the contract was made, we must assume that the expense money which was to he allowed plaintiff was intended only to cover such legitimate expenses as he might incur in obtaining contracts for his employer. Were this a suit by the defendant to enforce the collection of a sum due upon a contract obtained by its agent’s having used corrupt methods to secure it, a different question might arise; but that is not his case. The contract was not for a corrupt purpose. The agent was employed to promote the employer’s interest by means presumably lawful. The agreement to reimburse him for expense money was for such expenses as he might legitimately incur, and it is for expenses of the latter character that he seeks to recover in this action, clearly recognizing the fact that moneys spent in treating and entertaining councilmen were not such as could be recovered under the *554terms of Ms employment. He is not to be deprived of compensation for work legitimately done and money legitimately expended under tbe terms of Ms contract, by reason of the fact that in Ms zeal for his employers he expended money outside of the fair intent of his contract. The court instructed the jury on this subject as follows:
“The court instructs you, gentlemen of the jury, that if you find from the evidence adduced here in the trial of the above-entitled action that plaintiff and the defendant herein entered into an agreement whereby defendant was to pay the plaintiff money for the securing of public contracts, and authorized said plaintiff to use money in the entertainment of public officials for the purpose of influencing them in letting such contracts to the defendant, and that plaintiff did so expend such money for that purpose, then you will find for defendant, as such an agreement is against public policy and is void. ’ ’
The jury having found that no such corrupt contract was entered into, that feature of the case is disposed of.
The judgment is affirmed. Affirmed.
Mr. Justice Bean, Mr. Justice EakiN and Mr. Justice Ramsey concur. Mr. Justice McNary not sitting.